Citation Nr: 1519409	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2006, and from October 2007 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO). 

In February 2015, the Veteran presented testimony before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran has a current diagnosis of PTSD, which has been related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

Service Connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (2014).

The Veteran asserts that his currently diagnosed PTSD is related to service.  He states that he witnessed an accident in Iraq in which a Humvee rolled over and injured two fellow soldiers, who were airlifted from the scene.  The Veteran also reported experiencing mortar attacks.  

A December 2008 service treatment record shows that while he was stationed in Iraq the Veteran was diagnosed with new onset combat stress.  Following service, the Veteran's VA treatment records note significant treatment for mental health evaluations beginning in 2009.  These records also include a diagnosis of PTSD.  The Veteran has been afforded VA psychiatric examinations in February 2009 and January 2013.  The February 2009 VA examination failed to provide a diagnosis of PTSD, however, the January 2013 VA examiner diagnosed PTSD, noting the Veteran's in-service treatment, and that the stressor was related to his fear of hostile military or terrorist activity.  

The Board finds the January 2013 VA examination report to be highly probative evidence that the Veteran's PTSD is the result of his military service.  Its conclusion was expressed following review of the relevant history, and personal evaluation of the Veteran.  

In light of the foregoing, the Board finds that the Veteran's currently diagnosed PTSD is the result of his military service and therefore, service connection is warranted.






ORDER

Service connection for PTSD is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


